            Case 1:16-cv-01482-DCF Document 91 Filed 03/22/19 Page 1 of 2
                                                                           USDCSDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT
                                                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                           noc #: - - - - - -
 HALINA CHMIEL, et al.,                                                  il.~ATE FILED:    ~~:..-J...-



                                 Plaintiffs,
                                                                           16cv1482 (DF)
                 -against-
                                                                           ORDER OF
                                                                           DISMISSAL
 BMI REALTY, LLC, et al.,
                                 Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

        In this action under the Fair Labor Standards Act, the New York Labor Law, and New

York common law, which is before this Court on the consent of the parties pursuant to 28 U.S.C.

§ 636(c), the parties, having reached an agreement in principle to resolve the action, have placed

their proposed settlement agreement before this Court for approval. See Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review ofFLSA

settlements). Plaintiffs have also submitted a letter to the Court, with Defendants' consent,

explaining why they believe the proposed settlement agreement is fair, reasonable, and adequate.

(Dkt. 89.) This Court has reviewed Plaintiffs' submission in order to determine whether the

proposed agreement (Dkt. 89-1) represents a reasonable compromise of the claims asserted in

this action, and, in light of the totality of the relevant circumstances, including the

representations made in Plaintiffs' letter, the terms of the proposed settlement agreement, and

this Court's own familiarity with the strengths and weaknesses of the parties' positions (as

became evident during an arms-length settlement mediation conducted by this Court), it is

hereby ORDERED that:
             Case 1:16-cv-01482-DCF Document 91 Filed 03/22/19 Page 2 of 2



        1.     The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs' claims in this action and to compensate

Plaintiffs' counsel for their legal fees, and the agreement is therefore approved.

       2.      The Court notes that the proposed settlement agreement expressly contemplates

that this Court will retain jurisdiction over this action for purposes of enforcement of the

agreement. (See Dkt. 89-117; see also Dkt. 90 (follow-up letter from counsel requesting that

the Court retain jurisdiction for this purpose).) In light of this, and in order to effectuate the

evident intent of the parties, this Court will retain jurisdiction over this matter for the purpose of

enforcing the settlement agreement.

       3.      As a result of the Court's approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       March 22, 2019

                                                        SO ORDERED



                                                        DEBRA FREEMAN
                                                        United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
